Title: From John Adams to James McHenry, 14 August 1798
From: Adams, John
To: McHenry, James



Sir
Quincy August 14. 1798

I have received only this morning your Letter of the 4th. of this month. Its Contents are of much importance.
I desire that you would inform General Washington, that I consider him in the Public Service from the Date of his Appointment and intitled to all the Emoluments of it. He is at Liberty to receive all or any part, at his Discretion: and is fully Authorised to appoint his Aids and Secretaries, when he Shall think fit. One Secretary at least is indispensible immediately, and he ought be allowed his pay and rations.
Calling any other General Officers into Service at present will be attended with difficulty, unless the rank were Settled. In my Opinion, as the matter now Stands General Knox, is legally intitled to rank next to General Washington, and no other Arrangement will give Satisfaction. If General Washington, is of this Opinion and will consent to it, you may call him into actual Service as soon as you please. The Consequence of this will be that Pinckney must rank before Hamilton. If it Shall be consented that the Rank shall be Knox Pinckney and Hamilton, you may call the latter too into immediate Service, when you please. Any other Plan will occasion long delay and much confusion. You may depend upon it the five New England States will not patiently Submit to the humiliation that has been meditated for them.
If North declines the Adjutancy, I am prepared, to appoint another and a better.
I am, Sir your most obedient / Servant

John Adams